Citation Nr: 0106102	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1961 to 
January 1964.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for multiple sclerosis.  


FINDINGS OF FACT

1.  In August 1976, the Board affirmed the RO's October 1974, 
February 1976, and April 1976 decisions that denied service 
connection for multiple sclerosis; the veteran was notified 
of the Board decision by letter dated August 24, 1976, and 
she did not appeal.  

2.  New and material evidence received since the August 1976 
Board decision shows that the search for the veteran's 
private medical records was conducted under the wrong name.  


CONCLUSIONS OF LAW

1.  The August 1976 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1976).  


2.  The evidence received since the August 1976 Board 
decision is new and material evidence; the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The August 1976 Board decision, which affirmed the RO's 
October 1974, February 1976, and April 1976 denials of 
service connection for multiple sclerosis, is final.  See 
38 U.S.C.A. § 4004(b) (1976).  The veteran then filed an 
application to reopen the claim in May 1998.  The RO denied 
reopening the claim in November 1998, and the veteran 
perfected a timely appeal.  

At the time of the August 1976 Board decision, the Board 
considered the evidence, which included Form DD 214, lay 
statements, service medical records, and VA and private 
medical records.  Form DD 214 shows that the veteran served 
as a stenographer during peacetime.  In a June 1974 
application, the veteran indicates that she remarried several 
times before 1973.  In a July 1974 statement, the veteran 
contends that diplopia pre-existed service and became 
permanent due to multiple sclerosis within 7 years after 
service.  In a July 1975 statement, she contends that a 
private Dr. L. opined that eye problems resulting in surgery 
two years after service were a possible symptom of multiple 
sclerosis.  A December 1974 statement alleges that the 
veteran received Social Security Disability (SSD) income for 
multiple sclerosis since October 1974.   Service medical 
records show that the veteran's neurological health was 
normal at the January 1961 enlistment and November 1963 
separation examinations.  At enlistment, the veteran reported 
wearing eyeglasses since age 2, and the examiner noted 
moderate myopia.  At separation, the veteran reported eye 
trouble, and the examiner noted correctable mixed bilateral 
astigmatism and bilateral presbyopia.  Service medical 
records are silent about any in-service treatment or 
diagnosis of multiple sclerosis.  VA and private medical 
records include April 1974, July 1974, and June 1975 
diagnoses of multiple sclerosis with onset in July 1973 or 
July 1974.  

In August 1976, the Board considered this evidence and 
affirmed the RO's October 1974, February 1976, and April 1976 
denials of entitlement to service connection.  The August 
1976 Board decision is final.  See 38 U.S.C.A. § 4004(b) 
(1976).  Then over 20 years later, in May 1998, the veteran 
filed a new application to reopen the claim.  The RO's 
November 1998 decision denied reopening the claim, and the 
veteran timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since August 1976 
includes lay statements, VA medical records, a Social 
Security Administration award letter, notes from private Dr. 
B.'s office, and a letter from the RO to Dr. H. and St. 
Luke's Hospital.  The lay statements are material because 
they indicate that Dr. L.'s private medical records are 
archived at Dr. B.'s office and include a record of eye 
surgery attributable to multiple sclerosis two-three years 
after service.  An August 1999 statement alleges that the 
veteran received SSD income for multiple sclerosis from 1973 
or 1974 to 1981.  A December 1999 statement contends that a 
VA doctor opined that double vision after eye surgery in 1967 
was possibly caused by multiple sclerosis.  Received into the 
record after August 1976, additional VA treatment records are 
material because they show diplopia and eye surgery in 1966 
or 1967, approximately two-three years after service; a 
diagnosis of multiple sclerosis in January 1974 and October 
1974, manifesting as diplopia; and a current diagnosis of 
multiple sclerosis in March 1997 and October 1998.  The April 
1998 Social Security Administration letter is material 
because it shows that the veteran has received SSD income for 
multiple sclerosis since December 1996.  The June 1999 and 
March 2000 notes from private Dr. B.'s office are material 
because they show that two unsuccessful searches of Dr. L.'s 
medical records from 1949-1976 were conducted under only the 
veteran's current name.  The RO's April 1999 letter to Dr. H. 
and St. Luke's Hospital is material to show that an 
unsuccessful search for medical records was conducted, again, 
under only the veteran's current name, including a wrong 
middle initial.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the VA has a duty to comply with new regulations 
and to assist the veteran in obtaining her SSD records, 
additional private medical records, and a VA examination and 
medical opinion.  Therefore, appellate consideration of the 
issue of entitlement to service connection for multiple 
sclerosis will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining SSD 
records and additional private medical records.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran alleges that she received SSD income 
for multiple sclerosis from 1973 or 1974 to 1981, and an 
award letter confirms that she has received SSD income since 
December 1996.  Except for an April 1998 award letter, the 
record does not show that the veteran's SSD records, 
including medical records, were obtained or confirmed as 
unavailable.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  This duty is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The veteran 
further contends that private medical records from Dr. L., 
now archived at Dr. B.'s office, and from Dr. H. and St. 
Luke's Hospital will show that multiple sclerosis manifested 
as diplopia within the first seven years after service.  
Although the RO requested medical records from Dr. B, Dr. H., 
and St. Luke's Hospital under the veteran's current name, the 
record does not show that records were obtained or confirmed 
as unavailable under the veteran's former names before 1973.  
Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records from physicians when 
the veteran has provided concrete data as to time, place and 
identity, such as the veteran has done here.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  A VA examination is necessary 
to determine whether visual problems in the seven years after 
service were a symptom of multiple sclerosis.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for multiple sclerosis 
symptoms and diplopia.  After securing 
any necessary authorization or medical 
releases, the RO should request, under 
the veteran's current and former name(s), 
and associate with the claims file copies 
of the veteran's complete treatment 
reports from all sources, including SSD 
and related medical records; 1949-1976 
medical records from private Dr. L., now 
archived at Dr. B.'s office; and 1974-
1981 medical records from Dr. H. and St. 
Luke's Hospital; which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.   

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's multiple 
sclerosis, if any, and the data required 
for medical classification; b) whether it 
is as likely as not that multiple 
sclerosis is related to an in-service 
event, eye surgery two-three years after 
service, or was manifested during service 
or within the seven years after service; 
and c) whether it is as likely as not 
that multiple sclerosis preexisted 
service and was aggravated in active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for multiple sclerosis 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, she and her representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

